March 2011 Investor Presentation Great Plains Energy Investor Presentation March 2011 Exhibit 99.1 Michael Cline Vice President - Investor Relations and Treasurer 816-556-2622 michael.cline@kcpl.com Jim Shay Senior Vice President Finance & Strategic Development and CFO 816-556-2215 jim.shay@kcpl.com 2 March 2011 Investor Presentation Company Representatives Forward-Looking Statement Statements made in this presentation that are not based on historical facts are forward-looking, may involve risks and uncertainties, and are intended to be as of the date when made. Forward-looking statements include, but are not limited to, the outcome of regulatory proceedings, cost estimates of capital projects and other matters affecting future operations. In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, Great Plains Energy and KCP&L are providing a number of important factors that could cause actual results to differ materially from the provided forward-looking information. These important factors include: future economic conditions in regional, national and international markets and their effects on sales, prices and costs, including but not limited to possible further deterioration in economic conditions and the timing and extent of any economic recovery; prices and availability of electricity in regional and national wholesale markets; market perception of the energy industry, Great Plains Energy and KCP&L; changes in business strategy, operations or development plans; effects of current or proposed state and federal legislative and regulatory actions or developments, including, but not limited to, deregulation, re-regulation and restructuring of the electric utility industry; decisions of regulators regarding rates the companies can charge for electricity; adverse changes in applicable laws, regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to, air and water quality; financial market conditions and performance including, but not limited to, changes in interest rates and credit spreads and in availability and cost of capital and the effects on nuclear decommissioning trust and pension plan assets and costs; impairments of long- lived assets or goodwill; credit ratings; inflation rates; effectiveness of risk management policies and procedures and the ability of counterparties to satisfy their contractual commitments; impact of terrorist acts; ability to carry out marketing and sales plans; weather conditions including, but not limited to, weather-related damage and their effects on sales, prices and costs; cost, availability, quality and deliverability of fuel; the inherent uncertainties in estimating the effects of weather, economic conditions and other factors on customer consumption and financial results; ability to achieve generation goals and the occurrence and duration of planned and unplanned generation outages; delays in the anticipated in-service dates and cost increases of additional generation, transmission, distribution or other projects; the inherent risks associated with the ownership and operation of a nuclear facility including, but not limited to, environmental, health, safety, regulatory and financial risks; workforce risks, including, but not limited to, increased costs of retirement, health care and other benefits; and other risks and uncertainties. This list of factors is not all-inclusive because it is not possible to predict all factors. Other risk factors are detailed from time to time in Great Plains Energy’s and KCP&L’s quarterly reports on Form 10-Q and annual report on Form 10-K filed with the Securities and Exchange Commission.Each forward-looking statement speaks only as of the date of the particular statement.Great Plains Energy and KCP&L undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. 3 March 2011 Investor Presentation •Solid Midwest electric utility operating under the KCP&L brand •Transformational events in 2008 to focus business model on fully regulated utility operations –Sale of Strategic Energy –Acquisition of Aquila (now KCP&L Greater Missouri Operations, or “GMO”) •Company attributes –~823,200 customers / 3,200 employees –~6,600 MW of primarily low-cost coal baseload generation –5-year projected synergies post-GMO acquisition of~$760M –~$8.8bn in assets and $5.7bn* in rate base at 2010YE *Includes MO portion of Iatan 2 subject to MPSC decision in rate cases Service Territories: KCP&L and GMO Business Highlights 2010 Retail MWh Sold by Customer Type 2010 Retail MWh Sales by Jurisdiction 2010 MWh Generated by Fuel Type Total: ~ 23,806 MWhs Total: ~ 23,806 MWhs Total: ~ 26,679 MWhs 4 March 2011 Investor Presentation Solid Vertically-Integrated Midwest Utility •Strong Midwest electric utilities focused on regulated operations in Missouri and Kansas •Diversified customer base includes ~823,200 residential, commercial, and industrial customers •~6,600 Megawatts of generation capacity •Low-cost generation mix: 80% coal, 17% nuclear (Wolf Creek), 2% natural gas/oil and 1% wind in 2010 100% Regulated Electric Utility Operations Focus •Growth and stability in earnings driven by sizable regulated investments as part of the Comprehensive Energy Plan (“CEP”) –Wind, environmental retrofits and Iatan 2 baseload coal plant all in-service •Organic growth potential through environmental, transmission, renewable energy and on-going reliability-related investment Attractive Platform for Long-Term Earnings Growth •Constructive outcomes in 2006, 2007 and 2008 rate cases in Missouri and Kansas •Recent and current cases –Kansas - In 2010, the KCC authorized a revenue requirement increase of $22 million and broughtIatan 2 into rate base with minimal disallowance –Missouri - $144 million rate increase request pending for KCP&L -MO and GMO; decisions expected 2Q11 Diligent Regulatory Approach •Cash flow and earnings heavily driven by regulated operations and cost recovery mechanisms •Ample liquidity currently available under $1.25bn credit facilities •Sustainable dividend and pay-out, right-sized to fund growth and to preserve liquidity •Stable Outlook at Moody’s and S&P Improved Financial Position 5 March 2011 Investor Presentation Strong Platform Comprehensive Energy Plan Project description Comments •100 MW plant in Spearville, KS •Began construction in 2005 ü Completed in Q3 2006 ü In rate base from 1/1/2007 ü No regulatory disallowance •Selective Catalytic Reduction (SCR) unit at LaCygne 1 ü Completed in Q2 2007 ü In rate base from 1/1/2008 ü No regulatory disallowance •Air Quality Control System at Iatan 1 üCompleted in Q2 2009 üIn rate base starting 3Q 2009 (KS 8/1 &MO 9/1) üNo regulatory disallowance in 2009 MO and KS cases; minimal disallowance in 2010 KS case and capped exposure in 2010 MO cases •Construction of Iatan 2 super-critical coal plant (850 MW; 73% GXP ownership share)1 üIn-service on 8/26/2010; confirmed by KCC in October; MPSC view to be communicated through pending rate cases üIncluded in KS rate base with minimal disallowance Q4 2010;MO rate base treatment to be determined Q2 2011 Great Plains Energy has effectively executed all elements of its Comprehensive Energy Plan to date and has received constructive regulatory treatment Iatan 2 Iatan 1 Environmental LaCygne Environmental Wind 1 Includes post-combustion environmental technologies including an SCR system, wet flue gas desulphurization system and fabric filter to control emissions 6 March 2011 Investor Presentation Strong Track Record of Execution Rate Case Outcomes Rate Jurisdiction Amount Requested Amount Approved Effective Date Rate Base Return on Equity Rate-making Equity Ratio KCP&L - Missouri 1/1/2007 11.25% 53.69% KCP&L - Missouri 1/1/2008 10.75% 57.62% KCP&L - Missouri 9/1/2009 n/a4 46.63% KCP&L - Kansas 1/1/2007 n/a2 n/a KCP&L - Kansas 1/1/2008 n/a3 n/a KCP&L - Kansas 8/1/2009 n/a4 50.75% KCP&L - Kansas 12/1/2010 10.00% 49.66% GMO - MPS 6/1/2007 10.25% 48.17% GMO - MPS 9/1/2009 n/a5 45.95% GMO - L&P 6/1/2007 10.25% 48.17% GMO - L&P 9/1/2009 n/a5 45.95% 1Rate Base amounts are approximate amounts since the cases were black box settlements; 2Iatan 2 AFUDC calculation was set at 8.5%; 3Iatan 2 AFUDC calculation was set at 8.3%; 4 Iatan 2 AFUDC calculation was set at 8.25%; 5 Iatan 2 AFUDC calculation was set at 10.2% 7 March 2011 Investor Presentation Focused Regulatory Approach (a) Share of jointly-owned facility (b) LaCygne 1 currently has a scrubber installed; however, our 2011 capital expenditure plan includes the installation a new scrubber on the unit (c) Sibley 1 and 2 both have SNCRs installed; however, both units would require an SCR for compliance with NOx reduction under the NAAQS March 2011 Investor Presentation Coal Fleet Emissions Control Equipment Coal Unit MW SCR /SNCR Scrubber Bag House Precipitator Mercury Controls Cooling Tower Iatan 1 621(a) ü‘ ü‘ ü‘ ü‘ Iatan 2 618(a) ü‘ ü‘ ü‘ ü‘ ü‘ LaCygne 1 368(a) ü‘ ü (b) LaCygne 2 341(a) ü‘ Hawthorn 5 ü‘ ü‘ ü‘ Sibley 1 and 2 ü (c) ü‘ Sibley 3 ü‘ ü‘ Montrose 1, 2 and 3 ü‘ Lake Road 4 99 ü‘ Jeffrey Energy Center 1, 2 and 3 173(a) ü‘ ü‘ ü‘ If a scrubber is installed on LaCygne 2, roughly 71 percent of the installed coal capacity would have scrubbers 8 Strategic and Operational Overview 9 March 2011 Investor Presentation 10 March 2011 Investor Presentation The Power of Progress Expanded Wind Generation Assets Tier 1 Customer Satisfaction Improved Credit Profile 11 Strong Plant Performance Outlook Negative Stable Moody’s - March 2010 S&P - April 2010 March 2011 Investor Presentation The Power of Progress •Economy poised to improve; impact on customer consumption still difficult to assess •New EPA rules •“Mandatory” vs. “Discretionary” investment opportunities 12 March 2011 Investor Presentation Looking Ahead •Annual Revenue Increase of $22.0 million (vs. Updated Company Request of $50.9 Million) •10.00% Authorized ROE (vs. Updated Company Request of 10.75%); Equity Ratio of 49.66% •Iatan 2 in Service and Added to Rate Base –Total project disallowance of $20.4 million of budgeted costs, or about 1% ($5.1 million KCP&L Kansas jurisdictional share) •Minimal Iatan 1 Environmental Project Disallowance •Kansas Jurisdictional Rate Base of $1.781 Billion •Requested Environmental Rider Denied •New Rates Effective 12/1/10 13 March 2011 Investor Presentation KCP&L Kansas Rate Case Results 1 KCP&L’s initial request was subsequently adjusted to $55.8 million, mainly due to lower fuel and purchased power costs and increased deferred income taxes from bonus depreciation 2 GMO - MPS’s initial request was subsequently adjusted to $65.2 million 3 GMO - L&P’s initial request was subsequently adjusted to $23.2 million 4The requested ROE was adjusted by KCP&L and GMO to 10.75% (in $ millions) Jurisdiction Requested Increase Requested ROE4 Rate Base Rates Effective Decision KCP&L - MO 11.00% 5/4/2011 Spring 2011 GMO - MPS 11.00% 6/4/2011 Spring 2011 GMO - L&P 11.00% 6/4/2011 Spring 2011 Total - - - 14 March 2011 Investor Presentation Missouri Rate Cases Status •LaCygne Predetermination Filing in Kansas •Plant Performance •Renewable Energy Update •Customer Consumption - 4Q and Full-year 2010 15 March 2011 Investor Presentation Operations Update 16 •Project includes the installation of: –LaCygne 1 - Wet scrubber and baghouse –LaCygne 2 -Selective Catalytic Reduction system (SCR), wet scrubber, baghouse and low NOx burners •Predetermination filing is for total project cost of $1.23 billion; KCP&L’s total share is $615 million and Kansas jurisdictional share is $281 million •Filing includes request for a LaCygne project-specific rider •Decision expected in August 2011 •New KCC general investigation docket regarding KCP&L and Westar environmental retrofits will run concurrently with KCP&L’s LaCygne predetermination filing March 2011 Investor Presentation Kansas Predetermination Filing - LaCygne Environmental Retrofit Project 17 March 2011 Investor Presentation Plant Performance 18 •48 MW of new wind generation operational in 4Q10 at Spearville 2 site •Addition of Spearville 2 along with purchase of 52 MW of RECs ensures compliance with Kansas RES effective later in 2011 •Will pursue additional wind generation required under Collaboration Agreement by end of 2012, subject to regulatory approval –RFPs issued for 100MW; evaluating responses –Considering options for the remainder March 2011 Investor Presentation Renewable Energy Weather-Normalized Weather-Normalized 0.1%* (0.1%)* 0.2%* 5.6% (1.7%)* (1.8%)* 0.2%* (1.4%) 3.0% 4.3% (1.3%) 4.6% 1.7% 2.9% (1.2%) 2.4% Industrial (0.7%) (1.0%) 0.3% 2.9% (0.1%) (0.7%) 0.6% 0.5% Commercial 0.1% (0.1%) 0.2% 9.4% (4.8%) (4.9%) 0.1% (4.9%) Residential Change MWh Sales Use / Customer Customers Total Change in MWh Sales Change MWh Sales Use / Customer Customers Total Change in MWh Sales Full-Year 2010 Compared to Full-Year 2009 4Q 2010 Compared to 4Q 2009 Retail MWh Sales and Customer Growth Rates 19 * Weighted average Statistics by Customer Class Full-Year 2010 Customers Revenue (in millions) Sales (000s of MWhs) % of MWh Sales Residential 40% Commercial 46% Industrial 14% March 2011 Investor Presentation Customer Consumption Financial Overview 20 March 2011 Investor Presentation •Electric Utility’s net income increased $77.5 million primarily driven by a $234.7 million increase in gross margin* due to a full year of new retail rates effective in 3Q09 and favorable impacts from weather •A $17.4 million decrease in Other category results, attributable primarily to a $16 million tax benefit in 2009 •Increased number of shares outstanding primarily from the May 2009 equity offering resulted in dilution of $0.09 per share *Gross margin is defined and reconciled to GAAP operating revenues at the end of the presentation 21 Great Plains Energy Consolidated Earnings and Earnings Per Share Year Ended December 31 (Unaudited) Earnings available for common shareholders Preferred dividends Net income attributable to Great Plains Energy - - Less: Net income attributable to noncontrolling interest Net income - - Strategic Energy discontinued operations Income from continuing operations Other Electric Utility Earnings per Share Earnings (in Millions) March 2011 Investor Presentation •Decline in 2010 quarter vs. 2009 period includes two key items: –Electric Utility - $8 million / $0.06 per share from the impact of disallowed costs on Iatan 1 and Iatan 2 –Other - $7 million / $0.05 per share from write-down of affordable housing investments 22 Great Plains Energy Consolidated Earnings and Earnings Per Share Three Months Ended December 31 (Unaudited) Earnings (Loss) (in Millions) Earnings (Loss) per Share Electric Utility Other Income (loss) from continuing operations Strategic Energy discontinued operations - - Net income (loss) Less: Net income attributable to noncontrolling interest - - Net income (loss) attributable to Great Plains Energy Preferred dividends - Earnings (loss) available for common shareholders March 2011 Investor Presentation 23 (in millions) *Gross margin is defined and reconciled to GAAP operating revenues in the Appendix March 2011 Investor Presentation Increased gross margin* of $234.7 million due to approximately $150 million from the full-year impact of new retail rates which took effect in 2009, and about $105 million due to favorable weather; Key Earnings Drivers Increased other operating expense of $61.4 million primarily driven by $18 million increase in plant operating and maintenance expenses, recognition of a $16.8 million loss attributed to Iatan 1 environmental and Iatan 2 construction costs, $15 million in general taxes and approximately $5 million due to other accounting effects of the KCC November rate order; Increased depreciation and amortization of $29.4 million including additional regulatory amortization from 2009 rate cases, a full year of depreciation on Iatan 1 and the commencement of depreciation on Iatan 2 for the KS jurisdiction; Decreased non-operating income and expense of $14.6 million principally due to lower AFUDC equity; and Increased income tax expense of $59.7 million resulting from higher pretax income Electric Utility Full-Year Results 24 (in millions) *Gross margin is defined and reconciled to GAAP operating revenues in the Appendix March 2011 Investor Presentation Key Earnings Drivers Decreased income tax expense of approximately $10 million resulting from lower pre-tax income; Decreased gross margin* of $5 million primarily due to a 1.7 percent decline in weather-normalized demand; Increased other operating expenses of $20.7 million primarily driven by $13 million loss attributed to Iatan 1 and 2 construction costs and approximately $5 million due to other accounting effects of the KCC November order; and Decreased non-operating income and expenses of $6.5 million principally dueto lower AFUDC equity Electric Utility Fourth Quarter Results Debt Profile as of December 31, 2010 ($ in millions) KCP&L GMO (1) GPE Consolidated Amount Rate (2) Amount Rate (2) Amount Rate (2) Amount Rate (2) Short-term debt $ 358.5 0.64% $ 0.0 N/A $ 9.5 3.06% $ 368.0 0.70% Long-term debt (3) 6.13% 9.88% 7.57% 7.47% Total $ 2,138.5 5.21% $ 1,011.4 9.88% $ 646.5 7.50% $ 3,796.4 6.80% Secured debt $862.7 (23%), Unsecured debt $2,933.7 (77%) (1) GPE guarantees substantially all of GMO’s debt (2) Weighted Average Rates - excludes premium / discounts and fair market value adjustments; includes full Equity Units coupon (12%) for GPE (3) Includes current maturities of long-term debt Long-term Debt Maturities 25 March 2011 Investor Presentation Moody's Standard & Poor's Great Plains Energy Outlook Stable Stable Corporate Credit Rating - BBB Preferred Stock Ba2 BB+ Senior Unsecured Debt Baa3 BBB- KCP&L Outlook Stable Stable Senior Secured Debt A3 BBB+ Senior Unsecured Debt Baa2 BBB Commercial Paper P-2 A-2 GMO Outlook Stable Stable Senior Unsecured Debt Baa3 BBB Current Credit Ratings 26 *All ratios calculated using Standard and Poor’s methodology March 2011 Investor Presentation Credit Profile for Great Plains Energy 27 Generating Facilities (excl.
